                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BRAKEER NEWSOME,                               )
                                                )
                       Plaintiff,               )
                                                )
        v.                                      )
                                                )       Civ. A. No. – 1:18-317
 JOHN WETZEL, et al,                            )
                                                )
                       Defendants.              )

                                    MEMORANDUM ORDER

       On January 3, 2020, the Court issued an Opinion and Order [ECF Nos. 47 and 48,

respectively] which granted Defendants’ Partial Motion to Dismiss [ECF No. 36] the Amended

Complaint [ECF No. 32] as to Defendants Wetzel, Benner and Gilmore as well as all claims against

the remaining Defendants, two of whom were identified as “John Does,” in their official

capacities. In his Second Amended Complaint that was docketed on March 18, 2020, Plaintiff has

identified the two John Does as Lt. Efaw and Sgt. Craig Bowlin and substitutes their names in the

paragraphs of the Amended Complaint that previously referenced the John Doe parties. In

addition, Plaintiff has amended his claim for relief. In all other respects, the substantive allegations

that form the basis for Plaintiff’s claims remain the same.

       Defendants have now filed a Partial Motion to Dismiss the Second Amended Complaint

[ECF No. 65] and supporting Brief [ECF No. 66] which rely upon the same grounds as their

previous partial motion to dismiss. Because the substantive allegations in the Second Amended

Complaint are the same as those addressed by the Court with respect to the first Amended

Complaint, the same analysis applies to resolve Defendants’ present motion.

       Therefore, for the reasons stated in the Court’s Opinion addressing the Defendants’ first

partial motion to dismiss, Defendants’ Partial Motion to Dismiss the Second Amended Complaint
is GRANTED. Plaintiff’s claims against Defendants Wetzel, Benner and Gilmore, as well as his

claims against Defendants Teagarden, Carter, Efaw, Bowlin and Smith in their official capacities,

are dismissed with prejudice.

                                                    SO ORDERED this 6th day of April, 2020.



                                                    /s/Patricia L. Dodge
                                                    PATRICIA L. DODGE
                                                    United States Magistrate Judge


cc:    BRAKEER NEWSOME
       LJ-2730
       SCI Huntingdon
       1110 Pike Street
       Huntingdon, PA 16654
